Citation Nr: 0840108	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-41 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to a rating in excess of 10 percent for major 
depressive disorder, effective April 28, 2003, currently 
staged at 50 percent from May 9, 2005, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2001 to April 
2003.
        	
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the 
benefits sought on appeal.  
	
The Board notes that the matter on appeal originally also 
included a claim for entitlement to service connection for 
anemia.  In a March 2005 VA form 21-4138 the veteran withdrew 
this claim.  As such, the issue will not be addressed by the 
Board and is considered to be properly withdrawn in accord 
with 38 C.F.R. § 20.204.

With regard to the veteran's claim of service connection for 
a dental disorder, the Board notes that the only matter the 
RO developed for appellate review is whether service 
connection is warranted for purposes of an award of 
disability compensation benefits.  However, a claim for 
service connection for a dental disorder also raises a claim 
for outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993). Since this issue has not been developed by the 
RO, it is referred to the appropriate agency of original 
jurisdiction for action.

The issues of entitlement to service connection for left ear 
hearing loss and for a dental condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
diagnosis of right ear hearing loss.

2.  Since May 9, 2005, the veteran's major depressive 
disorder has been manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, and mood, due to such symptoms as near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, a difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and an 
inability to establish and maintain effective relationships.

3.  Prior to May 9, 2005, the veteran's major depressive 
disorder was manifested by 
occupational and social impairment with symptoms such as a 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Since May 9, 2005, the criteria for a 70 percent 
disability rating, but no higher, for major depressive 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).

3.  Prior to May 9, 2005, the criteria for a 30 percent 
disability rating, but no higher, for major depressive 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
	
The veteran has contended, at the March 2005 hearing before 
the RO, for example, that she was exposed to very loud noise 
in the performance of her duties in air field management 
because she was constantly on the runways and exposed to the 
noise of large planes taking off and landing.    

In August 2003 a VA audiological examination was conducted 
and the following audiological measurements were obtained for 
the veteran's right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
0
5
10


Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Based on the above results, the veteran does not currently 
manifest right ear hearing loss.  The highest auditory 
threshold of the veteran's right ear was 35 decibels at 500 
Hertz.  She did not display an auditory threshold of 26 
decibels or greater in three of the frequencies.  Her speech 
recognition score was 100 percent.  Thus, the requirements 
for hearing loss as defined by 38 C.F.R. §3.385 have not been 
met.  There are no other measurements of the veteran's 
current hearing levels in the claims file.  As such, the 
Board cannot find the veteran currently manifests right ear 
hearing loss as defined by VA and for VA purposes.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a current diagnosis of right ear hearing loss the veteran's 
claim for service connection must be denied.  The Board notes 
the veteran's arguments in support of her assertions that she 
suffers from hearing loss that is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board additionally notes that while one of the two 
audiogram reports for the veteran's right ear obtained at 
entry into service indicate a preexisting condition, in the 
absence of a current diagnosis, there can be no aggravation 
of a preexisting condition.  
	
In addition, the Board notes that certain chronic diseases, 
such as organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, no 
diagnosis of right ear hearing loss for VA purposes was made 
within one year of the veteran's service separation.  As 
such, the presumption for service connection for chronic 
diseases does not apply.  

For all of these reasons, service connection for right ear 
hearing loss is denied.  

Increased Rating Claim
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that  in June 2004 the 
veteran expressed disagreement with the September 2003 rating 
decision granting her service connection for major depressive 
disorder.  As such, the veteran has appealed the initial 
evaluation assigned and the severity of her disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board further notes that the September 2003 rating 
decision awarded the veteran a 10 percent evaluation for her 
disability.  In a February 2006 rating decision, the rating 
was increased to 50 percent, effective May 9, 2005.

	A.  Since May 9, 2005
As above, since May 9, 2005, the veteran has been awarded a 
50 percent evaluation for her major depressive disorder.  
Under the General Rating Formula for Mental Disorders, a 
higher rating of 70 percent is warranted in the following 
circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 50 percent 
evaluation assigned to the veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, the Board finds that since May 9, 2005, the veteran's 
overall disability picture more nearly approximates the 
criteria for a 70 percent disability rating than a 50 percent 
disability rating.  

The current evidence indicates occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, and mood.  A June 2005 VA examiner found 
that overall, the veteran's "signs and symptoms are 
seriously interfering with the patient's employment 
functioning."  The examiner similarly found that the 
veteran's "signs and symptoms are seriously interfering with 
the patient's social functioning."  The record shows the 
veteran does not work.  As for family relations, the record 
shows that while veteran is currently married, she 
experiences "severe marital dysfunction." and has a 
"pathological dependence" on husband, pursuant to a May 
2005 VA treatment note.  As described in greater detail 
below, the veteran suffers from mood disturbances that 
interfere with her general functioning.

The June 2005 VA examiner assigned the veteran a GAF score of 
50.   As noted above, a GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  

The veteran's disability is further manifested by such 
symptoms as near-continuous depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control, a difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  As for her ability to function 
independently and her impulse control, a July 2005 VA 
treatment note indicates the veteran loses self control when 
she is not able to see her husband for a few hours and that 
she has a need to be physically next to her husband.  The 
record also noted, "[a]s usual, pt [patient] comes to MHC 
[mental health clinic] when she is out of control or under 
heavy anxiety."  Treatment records from both May 2005 and 
July 2005 reflect unscheduled visits for this reason.  As for 
her difficulty in adapting to stressful circumstances and her 
inability to establish and maintain relationships, the July 
2005 VA treatment provider indicated she is unable to 
tolerate stress.  As noted, the June 2005 VA examiner found 
the veteran's disability significantly interferes with both 
her occupational and social functioning.

For all of these reasons, the Board finds that a rating of 70 
percent is warranted for the veteran's major depressive 
disorder since May 9, 2005.
	
The Board considered assigning the veteran a rating higher 
than 70 percent, but the evidence does not support this.  A 
rating of 100 percent is awarded in the following 
circumstances: 

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

Here, there is no evidence of a total occupational and social 
impairment.  Rather, the June 2005 VA examiner found the 
veteran's disorder "seriously interferes" with the 
veteran's occupational and social functioning.  There is also 
no evidence of symptoms like a gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting self or others, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  The June 2005 VA examiner found the 
veteran's thought process was coherent and logical, and her 
insight and judgment were both fair.  The examiner determined 
there is no impairment of thought processes or communication.  
The examiner also explicitly found no delusions, 
hallucinations, or grossly inappropriate behavior.  There is 
no evidence supporting suicidal or homicidal ideation, and 
the June 2005 examiner again made a specific finding against 
this.  The examiner further found the veteran was oriented in 
person, place, and time, and that her memory for recent, 
remote, and immediate events was intact.  For all of these 
reasons, since May 9, 2005, the evidence supports a rating of 
70 percent, but no higher, for the veteran's major depressive 
disorder.  

Prior to May 9, 2005
As noted above, prior to May 9, 2005, the veteran was in 
receipt of a 10 percent evaluation for her major depressive 
disorder.  The Board finds that a higher rating of 30 percent 
for this time period is warranted.

Under the General Rating Formula for Mental Disorders, a 
higher rating of 30 percent is warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).[30 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

As noted in the section above, the use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Also as noted above, in determining the 
appropriateness of the evaluation assigned to the veteran's 
disability, the Global Assessment of Functioning scores 
assigned by medical providers throughout the course of this 
appeal will be discussed.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that prior to May 9, 2005, the veteran's 
major depressive disorder was characterized by occupational 
and social impairment with symptoms such as a depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss.  
Documentation of the veteran's depression and anxiety is 
replete throughout the medical record from this time.  For 
example, the veteran displayed an anxious and depressed mood 
at VA treatment appointments of February 2005, September 
2004, June 2004, and at a VA examination of August 2003.  The  
February 2005 record further noted the veteran was 
"extremely anxious, restless, screaming in the floor, 
uncooperative due to her hysteria."  In addition, the VA 
examiner of August 2003 found the veteran suffers from a 
sleeping problem due to her psychiatric disorder, as well as 
memory impairment.  The VA examiner further noted that the 
veteran's interpersonal relations had suffered due to her 
condition, and that she was not working.  For these reasons, 
the Board finds that the veteran's symptomatology prior to 
May 9, 2005, approximated the criteria required for a 30 
percent rating.

However, a rating in excess of 30 percent is not warranted.  
Under the General Rating Formula for Mental Disorders, the 
next higher rating of 50 percent ratings is warranted in the 
presence of the following evidence:
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]
		
38 C.F.R. § 4.130, Diagnostic Code 9434(2007).

The veteran's major depressive disorder prior to May 9, 2005 
was not manifested by circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The August 2003 VA 
examiner found the veteran's speech was clear and coherent.  
She was noted to suffer from "periods of anxiety," but 
panic attacks occurring more than once a week are not of 
record.  Her insight and judgment were fair.  The examiner 
determined she had no impairment of thought processes or 
communications.

In addition, the August 2003 examiner assigned a GAF score of 
65.  A GAF score of 61-70 contemplates some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.

The Board acknowledges that the record does reveal some 
symptoms contemplated by the 50 percent rating, but does not 
find this evidence justifies such a rating.  For example, 
there is some evidence of a flattened affect, memory 
problems, disturbances of motivation and mood, and difficulty 
with work and social relationships.  The veteran's affect at 
the August 2003 examination was noted as "constricted," she 
was depressed, and it was found that her disability creates 
difficulty with her work and social relationships.  However, 
the veteran's depression, disturbances of mood and 
motivation, and difficulty with work and social relationships 
are symptoms also contemplated by the 30 percent evaluation, 
and this symptomatology is the primary basis for the 
increased rating granted above.  The symptoms that 
distinguish the 30 percent from the 50 percent ratings 
essentially include cognitive functioning problems, speech 
problems, and frequent panic attacks, which, as described 
above, are not documented anywhere in the record prior to May 
9, 2005.  Additionally, while the August 2003 examiner did 
note memory problems, this was based entirely on the 
veteran's subjective report.  Memory problems were not found, 
for example, in a November 2003 neuropsychiatric assessment.  
In sum, the Board finds that overall effect of the veteran's 
symptoms approximate an increased rating of 30 percent prior 
to May 9, 2005, but no higher.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  
        
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
July 2003 provided the veteran with an explanation of the 
type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  The letter specifically informed the veteran that 
she should submit any additional evidence that she had in her 
possession.  Also, separate letters of March and June 2006 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
her claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of her claims.  However, after she 
was provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  She was afforded the opportunity for a 
personal hearing before the Board, and had a hearing before 
the RO.  She was provided VA examinations in August 2003.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for right ear hearing loss is denied. 

Since May 9, 2005, entitlement to a disability rating of 70 
percent, but no higher, for the veteran's major depressive 
disorder is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Prior to May 9, 2005, entitlement to a disability rating of 
30 percent, but no higher, for the veteran's major depressive 
disorder is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


	REMAND

The veteran seeks service connection for both left ear 
hearing loss and a dental condition.  Each of these claims 
require further development prior to adjudication. 

As noted above, to establish service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. 

As for her hearing loss claim, the veteran currently meets 
the requirements for hearing loss for VA purposes for her 
left ear based on the audiological measurements obtained at 
the August 2003 VA examination.  The Board notes that while 
the examining physician at her entrance examination noted low 
frequency hearing loss, the audiometric measurements 
documented in the entrance examination report do not support 
the existence of a preexisting condition of left ear hearing 
loss for VA purposes.  However, in March 2003, just prior to 
her discharge, another audiological evaluation was conducted 
and the veteran clearly manifested left ear hearing loss for 
VA purposes.  The August 2003 VA examiner made no findings as 
to a nexus between the veteran's current left ear hearing 
loss and her hearing loss in service.  VA treatment records 
since the VA examination are similarly devoid of evidence in 
this regard.  A nexus must be obtained before the claim can 
be adjudicated.  

As for her dental claim, at the March 2005 hearing before the 
RO, the veteran testified she is seeking compensation with 
regard to tooth number nine, which was surgically extracted 
during service due to a traumatic injury.

The dental conditions for which service-connected 
compensation benefits are available are set forth under 38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Board notes 
that these provisions do not contemplate loss of teeth due to 
trauma.  However, a number of the diagnostic codes in this 
series do contemplate and require bone loss for their 
application.  In the veteran's representative's May 2008 
brief, it is argued that a VA examination is necessary to 
determine whether any bone loss exists as a result of the 
traumatic injury to tooth number 9.  The Board agrees.  The 
veteran's service dental records confirm that she suffered a 
traumatic injury to tooth number nine in service, that the 
tooth was surgically extracted, and that an implant was 
required to replace the tooth.  In the current medical 
evidence, an April 2004 VA dental treatment record notes that 
there is currently a "probable dehiscence of bone of buccal 
cortical plate."  The VA dentist went on to note that the 
veteran's dental records from service show that "bone 
grafting using demineralized freeze dried allogenic bone was 
done during active duty," and that since service, the graft 
has been lost.  This evidence supports that the veteran's 
dental disability does include bone loss, and a VA 
examination is necessary to specify the type of bone loss and 
its extent before the claim can be properly adjudicated.   

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA audiological 
examination to 
ascertain the nature and etiology of her 
current left ear hearing loss.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current left ear hearing 
loss is in any way causally related to 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
her responsibility to report for this 
examination and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  Afford the veteran a VA dental 
examination in order to determine whether 
she currently has a dental condition for 
which service-connected compensation 
benefits are available under 38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.    

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
Diagnostic Codes 9900-9916.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for consideration under 
all alternate criteria.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The veteran is hereby notified that it is 
her responsibility to report for this 
examination and to cooperate in the 
development of her case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
her claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


